Appeal from a judgment of the Supreme Court, Broome County, entered upon jury verdicts of no cause of action in favor of respondent and from the order of the court denying appellants’ motion to set aside the verdicts and for a new trial. The appellant Esther Severance was operating an automobile owned by her husband, appellant Charles Severance, in a line of traffic on Route 17C. A car several cars ahead of her came to an abrupt stop causing the intervening vehicles to halt and she likewise slammed on her brakes making an abrupt stop a foot or so from the ear in front of her. The respondent who was following her at distance of 15 to 20 feet jammed on his brakes but struck the rear of the 'Severance ear. Both drivers testified that they were driving at about 10 to 15 miles per hour. Mrs. Severance sustained a whiplash injury to her back as a result of the collision. The road was clear, dry and straight at the place where the collision occurred. Mrs. Severance testified that her taillight that was not smashed in the accident was working afterwards. The respondent testified that he observed no signal on the part of Mrs. Severance indicating her intention to stop. The jury returned a verdict for the appellant Charles Severance for the property damage to his ear but returned verdicts of no cause of action on appellants’ suits for injuries, medical expenses and loss of services. The jury thus found that both Mrs. Severance and the respondent were negligent and the question on this appeal is whether there was any basis for that finding as to Mrs. Severance. It is undisputed that Mrs. Severance stopped quickly and without hand signal. We do not find, however, any evidence in the record to show how closely she was following the vehicle immediately preceding her, but she was able to bring her car to a stop about a foot from that vehicle without colliding with it. The negligence of the defendant is clear, but on this record in our view a finding of a jury that Mrs. Severance was negligent is against the weight of the evidence. In Parrott v. Joseph (9 A D 2d 991) relied on by respondent, Mrs. Joseph was operating her vehicle at a speed of at least 50 miles per hour, and was traveling closely behind the ear preceding her. Upon the particular factual situation therein, the verdict of the jury finding her negligent was reinstated by this court. Judgment reversed and a new trial granted, with costs to appellants.